DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9  have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Suk (KR 20130007163 A) in view of Xu et al. (Xu) (US 10,283,565 B1) as evidenced by or in view of Liu et al. (Liu) (US 2013/0075833 A1).
	In regards to claim 1, Suk (Figs. 1, 12 and associated text and items) discloses a display device (Figs. 1, 12 as a whole) comprising: a substrate (items 1 or 1 plus 14); a gate line (item 25) disposed on the substrate (items 1 or 1 plus 14); a transistor (TFT in region 2) including a part of the gate line (item 25); and a light-emitting element (element in region 4) connected to the transistor (TFT in region 2), wherein the gate line (item 25) includes: a first layer (item 25b) including aluminum or an aluminum alloy; a second layer (items 25a or 25c) including titanium nitride; and a third layer (items 25a or 25c) including metallic titanium nitride, ), but does not specifically disclose the third layer (items 25a or 25c) is in direct contact with the second layer (items 25a or 25c), the second layer (items 25a or 25c) is interposed between the first layer (item 25b) and the third layer (items 25a or 25c).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Suk to have the third layer (items 25a or 25c) in direct contact with the second layer (items 25a or 25c), the second layer (items 25a or 25c) interposed between the first layer (item 25b) and the third layer (items 25a or 25c) for the purpose of having a low resistance metal as the bottommost layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	Suk does not specifically disclose wherein an N/Ti molar ratio of the metallic titanium nitride is in a range from about 0.2 to about 0.75, in the third layer a content of titanium is higher than a content of nitrogen.
	Xu (col. 10, lines 38-48) discloses titanium rich TiN where the atomic percent of titanium is 70-90%, and nitrogen rich TiN, where the atomic percent of nitrogen is 30 to 50%.  The 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the two titanium nitride layers of KIM with the teachings of Xu for the purpose of work function and conductivity.
	Suk as modified by Xu does not specifically disclose in the second layer the content of nitrogen  is higher than the content of titanium.
	As evidence or in view of Liu (paragraph 24), the nitrogen content can be higher than the titanium in the nitrogen rich TiN layer.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suk as modified by Xu for the purpose of work function.
	In regard to claim 2, Kim does not specifically disclose wherein an N/Ti molar ratio of the titanium nitride of the second layer is in a range from about 0.8 to about 1.2. 
	Xu (col. 10, lines 38-48) discloses titanium rich TiN where the atomic percent of titanium is 70-90%, and nitrogen rich TiN, where the atomic percent of nitrogen is 30 to 50%.  The Examiner notes that in this instance, the N/Ti molar ratio of the nitrogen rich TiN (metallic titanium nitride (titanium nitride) would fall within the claimed range of 0.8 to about 1.2.  Liu (paragraph 24) discloses this feature as well.

	In regards to claim 3, Suk (Figs. 1, 12 and associated text) discloses wherein the aluminum alloy of the first layer (item 25b) includes at least one among Ni, La, Nd, and Ge (all are disclosed by Suk). 
	In regards to claim 4, Suk as modified by Xu and Liu does not specifically disclose wherein a content of a material except for aluminum in the aluminum alloy is 1 mol % or less. Examiner notes that stoichiometric AlNx of Kim could be modified as such is so desired by those of ordinary skill.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a material except for aluminum in the aluminum alloy to be 1 mol % or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 5, Suk as modified by Xu  and Liu does not specifically disclose wherein a thickness of the second layer is in a range from about 50 .ANG. to about 400 .ANG.. 
	In regards to claim 6, Suk as modified by Xu and Liu does not specifically disclose wherein a thickness of the third layer is in a range from about 200 .ANG. to about 1200 .ANG.. 

	In regards to claim 7, Suk (Figs. 1, 12 and associated text) discloses wherein the first layer (item 25b) is closer to the substrate than the third layer (items 25a or 25c).  
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the first layer is closer to the substrate than the third layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 8, Suk (Figs. 1, 12 and associated text) as modified by the Xu and Liu discloses wherein a content of titanium included in the third layer is larger than a content of titanium included in the second layer. 
	In regards to claim 9, Suk (paragraph 75, Figs. 1-5 and associated text) discloses wherein the gate line (item 25) does not include a layer made of titanium alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 11, 2022